Exhibit 10.1
Amended Non-Employee Director Compensation Summary
1. Each non-employee Board member will receive a $20,000 annual retainer. The
non-executive chairman of the Board will receive an additional $80,000 annual
retainer. The chairman of the Audit Committee will receive an additional $10,000
annual retainer. The non-executive chairman shall not be the chairman of any
committee of the Board.
2. The annual retainer amounts set forth above shall be payable quarterly in
arrears on the fifth business day prior to the end of each calendar quarter. For
each year, any such Board member may elect (by giving written notice to the
Company on or before the first business day of the applicable calendar year) to
receive such annual retainer in the form of shares of Common Stock of the
Company, payable quarterly in arrears on the fifth business day prior to the end
of each calendar quarter under the Town Sports International Holdings, Inc. 2006
Stock Incentive Plan, as amended (the “Plan”) (with the value of such shares of
Common Stock being the Fair Market Value (as defined in the Plan) thereof on the
fifth business day before the end of each calendar quarter). Notwithstanding the
preceding sentence, any Board member who has so elected to receive such annual
retainer in the form of shares of Common Stock of the Company may revoke such
election for the balance of such calendar year by giving written notice to the
Company at any time when such Board member is otherwise eligible to purchase and
sell shares of Common Stock of the Company pursuant to the Company’s then
existing trading policies and procedures with respect to such purchases and
sales. This annual retainer will be pro rated for any partial year.
3. Each existing non-employee Board member will receive an annual stock option
grant of 1,000 shares on the first business day of each calendar year with the
exercise price being the Fair Market Value thereof on the date of the grant.
Each annual grant will vest on the first anniversary of the grant and will
otherwise be subject to the terms of the Plan. Additional grants may be made
from time to time.
4. Each new non-employee Board member joining the Board will receive an initial
stock option grant of 5,000 shares with the exercise price being the Fair Market
Value thereof on the date of the grant. The grant will vest in three equal
installments on the first, second and third anniversaries of the grant,
respectively. Each new non-employee Board member will be eligible in the
following year to receive the annual stock option grant referred to in Section 3
above.
5. Each non-employee Board member (other than the non-executive chairman) will
receive an additional $3,000 for each Board meeting that such Board member
attends in person and an additional $1,000 for each Board meeting that such
Board member attends via telephone. The non-executive chairman shall not receive
any fees for attending any meetings of the Board.
6. Each non-employee Board member of a committee (other than the members of the
Audit Committee and the non-executive chairman) will receive an additional
$1,000 for each Board committee meeting that such Board member attends in person
and an additional $500 for each Board committee meeting that such Board member
attends via telephone.
7. Each non-employee Board member of the Audit Committee (other than the
non-executive chairman) will receive an additional $2,500 for each Audit
Committee meeting that such Board member attends in person and an additional
$1,000 for each Audit Committee meeting that such Board member attends via
telephone.
8. The non-executive chairman shall not receive any fees for attending any
meetings of any Board committee.
9. Each non-employee Board member and each member of a Board committee will be
reimbursed for any out-of-pocket expenses reasonably incurred by him or her in
connection with services provided in such capacity.
Approved July 27, 2010

